Title: To George Washington from Lieutenant Jedediah Southworth, 29 September 1775
From: Southworth, Jedediah
To: Washington, George



Roxbury Camp Septr the 29th 1775

The Petition of Jedidiah Southworth 2d Leiut. of a Company of foot in the 20th Regiment commanded by Joseph Read Esq.—humbly sheweth.
That your Petitioner has been in the service of his Country ever since the 19th day of April last past, & would be willing still to continue in the service untill America should be free’d from the Troubles & Perplexities of an unnatural War, were it not for his bad state of Health & bodily Infirmities.
On that account & that only, he is, desirous of being dismiss’d from the Army; As it is his humble Opinion that it is inconsistant with the Rules of strict Justice to continue in the pay of his Country when incapable of doing adequate service.
He therefore humbly requests your Excellency to discharge him from the Army, that he may return to his own Habitation where he may be better situated for the recovery of his Health; so that if God in his Providence shou’d spare his life he may be enabled to do further service some way for his Country as in duty bound your Petitioner shall ever pray

Jedh Southworth

